                                                  Case 1:19-cr-00580-LTS Document 16 Filed 11/07/19 Page 1of1
                iJ-i~:'.:                                                         U.S. Department of Justice
                 ~   ,.,.                 \J '>
                                       'J -~ ~'
                         .-<,•.•_--;>r
                           >·,...., .,.,/ l>\
                 . ',' l \


                 ·-::~
                                                                                              United States Attorney
                                                                                              Southern District of New York
                                                                                              The Silvio J. Mollo Building
                                                                                              One Saint Andrew's Pla=a
                                                                                              New York, New York /0007



                                                    MEMO ENDORSED                             November 7, 2019

                BYECF

                The Honorable Laura Taylor Swain
                                                                                                                             L!SDC SD:\Y
                                                                                                                                                             I~
                                                                                                                             DOCUMENT
                United States District Court                                                                                                                 I
                                                                                                                       •I    [ l ,[CTRO:\IC:\LLY   FILED     i
                Southern District of New York
                500 Pearl Street                                                                                       :i!)()C #:
                                                                                                                       I!                                    J
                New York, NY 10007                                                                                     !     i:·   :!:FD   ({-_4::.:2c)(CJ

                               Re: United States v. Winston Anthony Rose, 19 Cr. 580 (LTS)

                Dear Judge Swain:

                        On September 5, 2019, the parties appeared before the Court for an initial conference. At
                that time, the Court directed the parties to submit a status report on November 7, 2019 and set a
                subsequent status conference for December 5, 2019. The Government is in the process of
                producing discovery materials, and the parties are engaged in discussions concerning a possible
                disposition of this matter. On November 4, 2019, the Court appointed Meredith Heller, Esq., as
                defense counsel in light of a conflict in the defendant's prior representation. In light of these
                ongoing matters and the recent appointment of new counsel, the parties respectfully request that
                the December 5, 2019 status conference be adjourned for approximately forty-five days. The
                Government also requests, with the consent of defense counsel, that time be excluded under the
                Speedy Trial Act in order to allow for the production and review of discovery and for discussions
                concerning a possible disposition to continue. See 18 U.S.C. § 3161(h)(7).


                                                                                              Respectfully submitted,

                                                                                              GEOFFREY S. BERMAN
 ""':"'PLICATION IS GRANTED THE CONFERENCE IS -~~-                i::<J_______ _
J/   ?'/   lP..T '3 :oo~_ 1N couRTRooM 17c THE~ouR.1:i:1N-oSPuRsuANrrn 1s                     United States Attorney for the
JS    L g~, J J (H)(7)(1\) THAT THL. "N1'~          f'
                                           JUSTICE SERVED BY AN EXCLUSION OF THE TIME
                                                                                              Southern District of New York
i·KOM TODAY'S DATE THROUGH,/ /'f/Jl~UIWEIGH THE BEST INTERESTS OF THE PUBLIC AND
!~Ile
 DEFENDANT IN A~:PEEOY
                     ;RIAL t·OR THE REASONS STATED ABOVE SO ORDERED.


                -                     -l--
1               WAI ,          U DJ                                                     By:          s/_ _ _ _ _ _ __
                                                                                              Daniel G. Nessim
                                                                                              Assistant United States Attorney
                                                                                              (212) 637-2486


                cc: Meredith Heller, Esq. (by ECF)
